Citation Nr: 0005899	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed rheumatoid 
arthritis.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1962.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the RO.  

The veteran testified at a personal hearing at the RO in 
February 1997.  

The Board remanded the case in February and August 1998 for 
additional development of the evidence.  



REMAND

The veteran seeks service connection for rheumatoid 
arthritis.  As noted hereinabove, the Board has been remanded 
this matter twice for additional development.  The RO was 
requested to schedule a VA orthopedic examination in order to 
determine the nature and likely etiology of the claimed 
rheumatoid arthritis.  It was requested that the examiner 
express an opinion as to the likelihood that the veteran had 
current disability referable to what was diagnosed as 
rheumatoid arthritis in service.  

It is pertinent to repeat in this regard that, in February 
1961, during service, the veteran was treated for complaints 
of right shoulder pain of movement and findings of fusiform 
swelling of both hands.  It was noted at that time that the 
diagnosis was that of rheumatoid arthritis.  

The most recent VA examination was conducted in November 
1999.  The examiner noted that the claims file had been 
reviewed and that the veteran carried a diagnosis of 
rheumatoid arthritis.  The veteran's complaints of pain were 
noted and the examiner indicated that there appeared to be a 
high functional overlay.  The examiner concluded that the 
veteran had a history of rheumatoid arthritis.  It was 
indicated that x-ray studies did not support his subjective 
symptoms and that there was no objective evidence for his 
complaints.  The examiner, however, did not provide the 
requested opinion regarding whether the veteran has a current 
disability referable to rheumatoid arthritis due to service.  
It is pertinent to note that an earlier examination by VA had 
reported that he had bilateral hand arthritis, mostly 
involving the metacarpophalangeal joint and proximal 
interphalangeal joints and "degenerative disease" of other 
joints.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

While the Board regrets the additional delay, the case must 
be remanded again for full compliance with the Board's 
previous instructions regarding the examination of the 
veteran.  In addition, the Board notes that the veteran has 
also questioned the adequacy of the VA recent examination in 
a recently received statement.  

Since the issuance of the December 1999 supplemental 
statement of the case in December 1999, the appellant has 
submitted additional evidence, which was received at the 
Board in February 2000, which has not considered by the RO.  
This evidence includes duplicates of evidence already in the 
claims file and the January 1999 statement of the veteran 
regarding the November 1999 VA examination..  The veteran is 
not represented and has not waived his right to have that 
evidence initially considered by the RO.  Any pertinent 
evidence submitted by the appellant which is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless this 
procedural right is waived by the appellant.  38 C.F.R. § 
20.1304(c) (1998).  Therefore, this evidence must be 
considered by the RO.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide any other 
medical evidence referable to treatment 
for the claimed rheumatoid arthritis.  
Any obtained records should be associated 
with the claims folder.  

2.  The RO then should undertake to 
schedule the veteran for another VA 
examination in order to determine the 
nature and likely etiology of the claimed 
rheumatoid arthritis.  The claims folder 
must be made available to the examiner 
for review.  All indicated testing should 
done in this regard.  As previously 
requested by the Board, based on his/her 
review of the case, the examiner should 
express an opinion as to medical 
probability that there is current joint 
disability related to what was diagnosed 
as rheumatoid arthritis noted in service, 
as claimed by the veteran.  The 
examiner's opinion should reflect review 
of pertinent material in the claims 
folder and include a discussion of the 
factors upon which the opinion was based.  

2.  When the above development has been 
completed, the claimed should be reviewed 
by the RO.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


